                IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION

                              CIVIL NO. 1:19-CV-153

UNITED STATES OF AMERICA,       )
                                )
    Plaintiff,                  )
v.                              )
                                )
APPROXIMATELY $3,864.00 IN U.S. )
CURRENCY SEIZED FROM            )
LEOPOLD ROB FINLEY,             )
                                )
    Defendant.                  )


              VERIFIED COMPLAINT FOR FORFEITURE IN REM

      The United States of America hereby files this Complaint and alleges upon

information and belief, and in accordance with Supplemental Rule G(2) of the

Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,

as follows:

                               NATURE OF ACTION

      1.       This is a civil action in rem for forfeiture of approximately $3,864.00

in   United     States   Currency    (the   “Defendant    Currency”)    seized   from

Leopold Rob Finley on December 19, 2018, within the Western District of North

Carolina.

                                            1



            Case 1:19-cv-00153 Document 1 Filed 05/10/19 Page 1 of 10
                      ADMINISTRATIVE FORFEITURE

      2.     The Drug Enforcement Administration (“DEA”) initiated an

administrative forfeiture action against the Defendant Currency. Taquita Lacelle

Wadsworth filed a claim for the Defendant Currency. The United States now files

this Complaint in response to that claim.

                         JURISDICTION AND VENUE

      3.     This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. §§ 1345 and 1355.

      4.     This Court has in rem jurisdiction over the Defendant Currency and

venue is proper pursuant to:

             a.    28 U.S.C. § 1355(b)(1)(A), because acts or omissions giving rise

to the forfeiture occurred in the Western District of North Carolina; and

             b.    28 U.S.C. § 1355(b)(1)(B), because venue properly lies in the

Western District of North Carolina pursuant to 28 U.S.C. § 1395.

      5.     The Defendant Currency has been seized, is now within, and during the

pendency of this action will remain within the Western District of North Carolina.




                                            2



           Case 1:19-cv-00153 Document 1 Filed 05/10/19 Page 2 of 10
                           THE DEFENDANT IN REM

      6.     The Defendant Currency consists of approximately $3,864.00 in United

States Currency seized from Mr. Finley on December 19, 2018.

      7.     DEA took custody of the Defendant Currency, and it remains in the

custody of the United States.

      8.     As set forth in Supplemental Rule G(3)(b)(i), the Clerk must issue a

Warrant to arrest the Defendant Currency because it is already in the Government’s

possession, custody, or control.

                            BASIS FOR FORFEITURE

      9.     The Defendant Currency is subject to forfeiture to the United States

pursuant to 21 U.S.C. § 881(a)(6) because it constitutes: (1) money furnished or

intended to be furnished by a person in exchange for a controlled substance in

violation of the Controlled Substances Act; (2) proceeds traceable to such an

exchange; and/or (3) money used or intended to be used to facilitate a violation of

the Controlled Substances Act.

                                     FACTS

      10.    The facts and circumstances supporting the forfeiture of the Defendant

Currency have been provided by DEA Task Force Officer Sonia Escobedo, who

verifies the following facts:

                                         3



            Case 1:19-cv-00153 Document 1 Filed 05/10/19 Page 3 of 10
      11.    For several months, Mr. Finley was investigated by the Asheville Police

Department Drug Suppression Unit. In particular, Mr. Finley, also known as “Po,”

was investigated for selling heroin at the Pisgah View Apartments in Asheville, NC.

      12.    On December 18, 2018, officers obtained a warrant to search a hotel

room at the Econo Lodge located at 190 Tunnel Road, Asheville, NC, where

Mr. Finley was staying at that time. A warrant was also obtained to search a

1996 Lincoln Town Car that officers had observed Mr. Finley repeatedly operate. 1

      13.    On December 19, 2018, detectives with the Asheville Police

Department Drug Suppression Unit conducted surveillance and confirmed that

Mr. Finley was residing at Room 133 at the Econo Lodge located at 190 Tunnel

Road, Asheville, NC.

      14.    The Econo Lodge hotel rental agreement confirms that Mr. Finley

checked into the hotel on December 17, 2018, and had a scheduled checkout of

December 19, 2018.

      15.    At approximately 9:45 a.m. on December 19, 2018, detectives observed

Mr. Finley exit his hotel room to meet with an individual in a vehicle outside, and




1
 The 1996 Lincoln Town Car is registered to an individual named Jasman Boston.
Mr. Boston was not seen at the Econo Lodge.
                                       4



            Case 1:19-cv-00153 Document 1 Filed 05/10/19 Page 4 of 10
then Mr. Finley began to walk toward the front of the hotel. Mr. Finley was wearing

black pants, a black sweatshirt, and had a hood over his head.

      16.    Detectives entered the hotel parking lot and parked near the front office.

They exited the vehicle and began to walk towards Room 133, preparing to confront

Mr. Finley as he walked in their direction.

      17.    Detectives did not locate Mr. Finley on the walkway as they approached

Room 133, so they continued to his room in preparation for the search.

      18.    When detectives arrived at Room 133, they announced “police, search

warrant,” and they attempted to breach the locked door with a ram. Detectives

heard a female voice inside of the room, who was later identified as Ms. Wadsworth.

After the initial attempt to breach the locked door was unsuccessful, one of the

detectives entered the room through a large window, and another detective was able

to use the ram to open the door successfully.

      19.    Upon entering the room, detectives noticed that the hotel room smelled

like marijuana.

      20.    Meanwhile, Detective Ramirez began to walk around the hotel

perimeter to locate Mr. Finley. When Detective Ramirez made his way to the east

side of the hotel, he observed Mr. Finley walking toward him.




                                          5



            Case 1:19-cv-00153 Document 1 Filed 05/10/19 Page 5 of 10
       21.     Detective Ramirez drew his weapon and began to approach Mr. Finley,

while providing him commands to stop and show his hands. Detective Ramirez

apprehended Mr. Finley.

       22.     While placing Mr. Finley in handcuffs, Detective Ramirez advised him

that there was a search warrant for his hotel room and for the Lincoln Town Car that

he operated.     Detective Ramirez patted Mr. Finley down and located two cell

phones in his sweatshirt pockets, along with approximately $1,864 in cash in his

front left pant pocket. Detective Ramirez then walked Mr. Finley back to Room

133.

       23.     When Detective Ramirez walked Mr. Finley into the room,

Detective Ramirez observed a bag of a green leafy substance that appeared to be

marijuana on a wooden table in the room. Near the suspected marijuana was a black

digital scale with ash on it, a half-smoked marijuana cigar, and a smaller bag of a

green leafy substance that also appeared to be marijuana. In the middle of the same

table was a box of clear plastic sandwich bags, and closer to the rear of the table,

Detective Ramirez observed a black toiletry bag.

       24.     The black toiletry bag contained a clear plastic baggie of a white power

substance, suspected to be heroin, and a large sum of banded currency, with $2,000

written on the band. The toiletry bag also contained Goody powder and condoms.

                                           6



             Case 1:19-cv-00153 Document 1 Filed 05/10/19 Page 6 of 10
      25.    Detective Rogers searched the 1996 Lincoln Town Car in the hotel

parking lot and located 3.5 dosage units of multi-colored pills in the driver’s side

door, suspected to be methylenedioxymethamphetamine (“MDMA”), commonly

known as ecstasy.

      26.    Both Ms. Wadsworth and Mr. Finley were provided Miranda warnings.

      27.    Ms. Wadsworth informed detectives that she had a child with

Mr. Finley and had come to the hotel room to obtain money for their child.

Ms. Wadsworth indicated that she arrived at the hotel room shortly after 1:00 a.m.

that night and ended up staying the night with Mr. Finley.

      28.    Mr. Finley stated to detectives that Ms. Wadsworth had no idea what

he does and that all of the drugs in the hotel room were his. Mr. Finley also advised

that the white powder was heroin and that it weighed approximately 13.5 grams.

Detective Harris weighed the powder using the digital scale located in the room and

the powder weighed approximately 15.6 grams. The suspected marijuana that was

located in the room weighed approximately 16.4 grams.

      29.    Mr. Finley was arrested and charged with possession with intent to sell

and deliver marijuana.

      30.    Upon information and belief, both Mr. Finley and Ms. Wadsworth are

unemployed. Mr. Finley has a marijuana leaf tattoo.

                                         7



            Case 1:19-cv-00153 Document 1 Filed 05/10/19 Page 7 of 10
      31.    Mr. Finley’s criminal history is extensive, with several prior drug

offense convictions, including for possession with intent to sell and deliver cocaine.

      32.    Based upon the totality of the circumstances in this case, a reasonable

belief exists that the Defendant Currency is subject to forfeiture pursuant to

21 U.S.C. § 881(a)(6) because it constitutes: (1) money furnished or intended to be

furnished by a person in exchange for a controlled substance in violation of the

Controlled Substances Act; (2) proceeds traceable to such an exchange; and/or

(3) money used or intended to be used to facilitate a violation of the Controlled

Substances Act.

      33.    The following persons may have or claim an interest in the Defendant

Currency:

      Taquita Lacelle Wadsworth               Leopold Rob Finley
      56 Erskine Street                       456 Reems Creek Road
      Apartment B                             Apartment 8
      Asheville, NC 28801-4836                Weaverville, NC 28787

                             PRAYER FOR RELIEF

      34.    All right, title, and interest in the Defendant Currency vested in the

United States at the time of the commission of the unlawful act giving rise to

forfeiture, 21 U.S.C. § 881(h), and has become and is forfeitable to the United States

pursuant to 21 U.S.C. § 881(a)(6). Accordingly, the United States respectfully

prays the Court that:

                                          8



            Case 1:19-cv-00153 Document 1 Filed 05/10/19 Page 8 of 10
   a. a warrant for the arrest of the Defendant Currency be issued;

   b. due notice be given to all parties to appear and show cause why the

      forfeiture should not be decreed;

   c. judgment be entered declaring the defendant to be condemned and

      forfeited to the United States of America for disposition according to

      law; and

   d. the United States be granted such other and further relief as this Court

      may deem just and proper, together with the costs and disbursements of

      this action, including but not limited to the expenses of maintenance

      and protection of the Defendant Currency as required by 28 U.S.C.

      § 1921.

Respectfully submitted this 10th day of May, 2019.

                                      R. ANDREW MURRAY
                                      UNITED STATES ATTORNEY

                                      s/Jonathan D. Letzring
                                      JONATHAN D. LETZRING
                                      Assistant United States Attorney
                                      Georgia Bar No. 141651
                                      Room 233, U.S. Courthouse
                                      100 Otis Street
                                      Asheville, North Carolina 28801
                                      Tel: (828) 271-4661
                                      Fax: (828) 271-4327
                                      Email: Jonathan.letzring@usdoj.gov

                                  9



    Case 1:19-cv-00153 Document 1 Filed 05/10/19 Page 9 of 10
                                 VERIFICATION

        I, Sonia Escobedo, am a Task Force Officer with the Drug Enforcement

Administration. I have read the foregoing Verified Complaint for Forfeiture In Rem

and know the contents thereof, and the matters contained in the Verified Complaint

are true and correct. The sources of my knowledge and information and the grounds

of my belief are the official files and records of the United States, information

supplied to me by other law enforcement officers, as well as my investigation of this

case.

        Pursuant to 28 U.S.C. § 1746, I hereby verify and declare under penalty of

perjury that the foregoing is true and correct.

        Executed this     10      day of May, 2019.




        Sonia Escobedo
        DEA Task Force Officer




                                          11



           Case 1:19-cv-00153 Document 1 Filed 05/10/19 Page 10 of 10
